DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 4/30/2021 has been fully considered. Claims 2 and 9-17 are cancelled and claims 1 and 3-8 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 3 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,955,748. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of the present application, claim 1 of the patent curved device having a color resist pattern, comprising: a curved substrate; and at least two color resist layers formed on a surface of the curved substrate, constructing a visible pattern together, each of the color resist layers having a first end directly contacting the surface of the curved substrate and a second end at an edge of the curved substrate, wherein the at least two color resist layers curve upwardly from the first end continuously toward the second end, and wherein the curved device is manufactured by a curve-shaped mask, which is a metal-containing material layer formed on the curved substrate and is visible.
The curved substrate reads on the claimed substrate and the portion of the substrate being curved. The each of the color resist layers having a first end directly contacting the surface of the curved substrate and a second end at an edge of the curved substrate reads on the claimed wherein at a boundary of the color resist pattern, each and every color resist layer directly contacting the substrate, wherein the boundary contacts a flat surface of the substrate and the at least two color resist layers being stacked on top of each other on the substrate.

Claim 2 of the patent reads on claim 6 of the present application.
Claim 3 of the patent reads on claim 7 of the present application.
Claim 4 of the patent reads on claim 8 of the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 103129073) in view of Yang et al (US 2014/0043776) in further view of Joo (US 2008/0227507). A machine translation is being used as the English translation for Huang et al (CN 103129073).

Regarding claims 1, 3 and 5, Huang discloses a device with a multi-layer printing layer (paragraph [0002]), wherein the device is a touch panel (paragraph [0005]), wherein the device comprises a protective substrate (Fig. 3 #300; paragraph [0028]) and printing layers printed on the protective substrate (Fig. 3 #310; paragraph [0028]), wherein the printing layers comprise ink (Fig. 3 #310; paragraph [0028]) and wherein 
The protective substrate reads on the claimed substrate. The printing layers being part of the frame area and having a color design reads on the claimed at least two color layers formed on a portion of the substrate constructing a visible pattern together and wherein the at least two color layers are stacked on top of each other on the substrate. The surface of the protective substrate on which the printing layers are directly contacted reads on the claimed boundary of the color pattern where each and every color layer directly contacts the substrate. The same surface at which the printing layers directly contact the surface in Fig. 3 is shown to be flat. This reads on the claimed boundary of the color pattern contacting a flat surface of the substrate.


    PNG
    media_image1.png
    431
    555
    media_image1.png
    Greyscale


Huang does not appear to explicitly disclose the touch panel comprising the color pattern being a color resist pattern as claimed in claim 1, the at least two color layers being color resist layers as claimed in claim 1, the portion of the substrate on which the 

However, Yang discloses a touch panel comprising a transparent substrate (Fig. 1 #1; paragraph [0013]) and a color frame made of an opaque thin film made of insulated material (Fig. 1 #2; paragraph [0013]), wherein the insulated material can be a photoresist or ink (Fig. 1 #2; paragraph [0013]) and wherein the width of the opaque thin film is smaller than 3 mm (Fig. 1 #2; paragraph [0013]).
	The width of the opaque thin film for the color frame overlaps the claimed range for the linewidth of the color resist pattern as claimed in claim 5.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to meet the needs of a narrow-edge panel design (paragraph [0013] of Yang). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Joo discloses a cover for a mobile device comprising printed layers (Fig. 7 #116; paragraph [0059]) disposed on curved portions of the base cover (Fig. 7 #111; paragraph [0059]).


Huang, Yang and Joo are analogous art because they are from the same field of display devices. Huang is drawn to a touch panel (see paragraph [0002] of Huang). Yang is drawn to signal wiring of a touch panel (see Abstract of Yang). Joo is drawn to a cover for a mobile device (see Abstract of Joo).

Given the equivalence and interchangeability of ink and photoresist for the opaque thin film of Yang, it would have been obvious to one of ordinary skill in the art having the teachings of Huang and Yang before him or her, to modify the device of Huang to include the photoresist of the color frame of Yang for the ink of the printing layers of Huang because having the required photoresist would provide the desired design and appearance of the color pattern.

It would have been obvious to one of ordinary skill in the art having the teachings of Huang and Yang before him or her, to modify the device of Huang to include the width and photoresist of the color frame of Yang for the printing layers of Huang because having the required color frame made of photoresist and with a width of smaller than 3mm meet the needs of a narrow-edge panel design (paragraph [0013] of Yang).

It would have been obvious to one of ordinary skill in the art having the teachings of Huang and Joo before him or her, to modify the device of Huang to include the curved substrate of Joo for the protective substrate of Huang because having the required curved substrate provides no sharp edge or boundary (paragraph [0044] of Joo).

Regarding claim 8, Huang discloses the device comprising the protective substrate comprising transparent glass (Fig. 2 #1; paragraph [0028])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 103129073) in view of Yang et al (US 2014/0043776) in further view of Joo (US 2008/0227507) in further view of Wang et al (US 2013/0082961). A machine translation is being used as the English translation for Huang et al (CN 103129073).

Huang, Yang and Joo are relied upon as described above.

Regarding claim 4, Huang, Yang and Joo do not appear to explicitly disclose a thickness of each of the at least two color resist layers ranging from 0.5 micron to 30 microns.



Huang, Yang, Joo and Wang are analogous art because they are from the same field of touch display devices. Huang is drawn to a touch panel (see paragraph [0002] of Huang). Yang is drawn to signal wiring of a touch panel (see Abstract of Yang). Joo is drawn to a cover for a mobile device (see Abstract of Joo). Wang is drawn to a touch-sensitive display device (see Abstract of Wang).

It would have been obvious to one of ordinary skill in the art having the teachings of Huang, Yang, Joo and Wang before him or her, to modify the device of Huang, Yang and Joo to include the thickness of the medium layers of Wang for the printing layers of Huang and Yang because having the required thickness of the medium layers provides better shielding effects and better reliability (paragraph [0034] of Wang).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 103129073) in view of Yang et al (US 2014/0043776) in further view of Kim et al (US 2006/0152648). A machine translation is being used as the English translation for Huang et al (CN 103129073).

Huang, Yang and Joo are relied upon as described above.



However, Kim discloses a display device comprising transparent film (Fig. 2 #110; paragraph [0040]) comprising a polymer film (Fig. 2 #111; paragraph [0040]) and a hard coating layer (Fig. 2 #112; paragraph [0040]) and wherein the hard coating layer comprises a photoresist resin (Fig. 2 #112; paragraph [0040]).
The hard coating layer comprising a photoresist resin reads on the claimed topmost layer of a transparent resist layer as the hard coating layer is part of a transparent film and would therefore be transparent.

Huang, Yang, Joo and Kim are analogous art because they are from the same field of touch display devices. Huang is drawn to a touch panel (see paragraph [0002] of Huang). Yang is drawn to signal wiring of a touch panel (see Abstract of Yang). Joo is drawn to a cover for a mobile device (see Abstract of Joo). Kim is drawn to a display device (see Abstract of Kim).

It would have been obvious to one of ordinary skill in the art having the teachings of Huang, Yang, Joo and Kim before him or her, to modify the touch panel of Huang, Yang and Joo to include the transparent film of a polymer film and a hard coating layer of a photoresist layer as an upper most layer for the icon or artwork layer of Huang because having the required transparent film of a polymer film and a hard coating layer .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Huang et al (CN 103129073) in view of Yang et al (US 2014/0043776) in further view of Lee (US 2004/0125301). A machine translation is being used as the English translation for Huang et al (CN 103129073).

Huang, Yang and Joo are relied upon as described above.

Regarding claim 7, Huang, Yang and Joo do not appear to explicitly disclose the touch panel comprising the hardness of each of the at least two cured color resist layers being from 2H to 4H.

However, Lee discloses an LCD device comprising a photoresist layer disposed on the substrate (Fig. 3A #2; paragraph [0051]) and wherein the photoresist comprises a photo acryl resin having a hardness of 3H to 4H (Fig. 3A #2; paragraph [0051]).

Huang, Yang, Joo and Lee are analogous art because they are from the same field of touch display devices. Huang is drawn to a touch panel (see paragraph [0002] of Huang). Yang is drawn to signal wiring of a touch panel (see Abstract of Yang). Joo is drawn to a cover for a mobile device (see Abstract of Joo). Lee is drawn to a liquid crystal display device (see Abstract of Lee).

It would have been obvious to one of ordinary skill in the art having the teachings of Huang, Yang, Joo and Lee before him or her, to modify the touch panel of Huang, Yang and Joo to include the photoresist resin of photo acryl resin having a hardness of 3H to 4H of Lee for the photoresist of Huang and Yang because having the required photoresist of photo acryl resin provides sufficient characteristics to act as a spacer for the liquid crystal display (paragraph [0051] of Lee).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that neither Huang nor Yang disclose the color resist layers being formed on a curved portion of the substrate.

The Examiner agrees and notes that neither Huang nor Yang disclose the color resist layers being formed on a curved portion of the substrate and therefore the previous 103(a) rejections have been withdrawn.
However, a new ground of rejection under 103(a) for claim 1 has been made by

Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.

Applicants argue that Yang fails to cure the deficiencies of Huang and the secondary references of Wang, Kim and Lee do not cure the deficiencies of Huang and Yang.

The Examiner disagrees and notes that Yang, Wang, Kim and Lee are teaching references used to teach photoresist and width of a color frame (Yang), thickness of medium layers (Wang), a transparent film of a polymer film and a hard coating layer (Kim) and a photoresist resin of photo acryl resin (Lee).

However, note that while Yang, Wang, Kim and Lee do not disclose all the features of the present claimed invention, Yang, Wang, Kim and Lee are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely photoresist and width of a color frame (Yang), thickness of medium layers (Wang), a transparent film of a polymer film and a hard coating layer (Kim) and a photoresist resin of photo acryl resin (Lee), and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.